          Case 1:21-cv-00937-JEB Document 4 Filed 05/12/21 Page 1 of 4




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


 AHMAD CHEBLI,


                       Plaintiff,
                                                          No. 1:21-cv-00937-JEB
                       v.

 CHARLES KABLE, IV,
  in his official capacity as DIRECTOR OF THE
  TERRORIST SCREENING CENTER, et al.,

                       Defendants.


                                                 .

                            NOTICE OF VOLUNTARY DISMISSAL


       Pursuant to Rules 41(a)(1)(A)(i) and 41(a)(1)(B) of the Federal Rules of Civil Procedure,

Plaintiff Ahmad Chebli submits this notice of voluntary dismissal of all claims, without

prejudice, in the above captioned case.

       On April 6, 2021, Mr. Chebli filed this action challenging the government’s unlawful

conduct in placing him on the No Fly List and its failure to provide a fair, meaningful, and timely

process to contest that placement in violation of the Fifth Amendment guarantee of due process

and the Administrative Procedure Act. Mr. Chebli also challenged the government’s use of

vague criteria to place him on the No Fly List in violation of the Fifth Amendment. Because the

government placed Mr. Chebli on the No Fly List after he rejected Federal Bureau of

Investigation (“FBI”) agents’ repeated coercive pressure to work for the agency as an informant,

he challenged the government’s conduct as retaliation in violation of the First Amendment.

Finally, because Mr. Chebli’s placement on the No Fly List effectively banned him from
          Case 1:21-cv-00937-JEB Document 4 Filed 05/12/21 Page 2 of 4




traveling to fulfill his religious pilgrimage obligation, he challenged the government’s conduct as

violating the Religious Freedom Restoration Act.

       In August 2018, FBI agents approached Mr. Chebli, a U.S. citizen of Lebanese descent,

and asked him to participate in what became a series of meetings. Mr. Chebli did not think he

could refuse to meet with the FBI agents. The agents questioned Mr. Chebli about his political

and religious beliefs, associations, and the years he spent living in Lebanon as a student. They

accused him of affiliation with a terrorist group, which shocked Mr. Chebli and which he

vehemently denied. Throughout the meetings, the FBI agents attempted to coerce Mr. Chebli to

work as an informant for the agency. Mr. Chebli refused because working for the FBI as an

informant in his community would violate his personal ethics. The FBI agents told him that he

faced a choice: he could remain in the United States and become an FBI informant, in which case

the FBI’s suspicions would “go away,” or he could leave the United States. FBI agents

repeatedly threatened that if Mr. Chebli chose not to become an informant, he and his family

would be subjected to increased FBI surveillance and investigation, including possible negative

consequences for his wife’s immigration status.

       Under the FBI’s threats and pressure, Mr. Chebli became increasingly worried for his

family’s safety and felt helpless to protect them. He sent his wife and children to Lebanon.

Hoping to avoid further coercive FBI measures, Mr. Chebli later followed his family to Lebanon.

A month later, in November 2018, Mr. Chebli attempted to return home but was denied

boarding. As a result, he was stranded in Lebanon for over a month, during which time the U.S.

government confirmed that he had been placed on the No Fly List. With the assistance of

counsel, Mr. Chebli was able to obtain a one-time waiver to fly home.




                                                  2
           Case 1:21-cv-00937-JEB Document 4 Filed 05/12/21 Page 3 of 4




       Because the government placed Mr. Chebli on the No Fly List, he was unable to travel to

see family and friends or fulfill his religious pilgrimage obligation, which is a tenet of his

Muslim faith. He also feared negative impacts on his employment due to the inability to fly. In

short, Mr. Chebli was unable to exercise his constitutionally protected liberty interests in travel

and freedom from government-imposed stigma.

       Over two years ago, in November 2018, Mr. Chebli filed an administrative petition for

redress, through the Department of Homeland Security Traveler Redress Inquiry Program (“DHS

TRIP”). Although the government had confirmed that Mr. Chebli was on the No Fly List, it then

failed to provide any reason for placing him on the List or any fair process to challenge that

placement. On January 15, 2021, Mr. Chebli submitted another redress request to DHS TRIP,

but again received no information and no meaningful process. As a result, Mr. Chebli was

subjected to unreasonable and lengthy delays and an opaque redress process that prevented him

from clearing his name. In this way, Mr. Chebli’s situation was similar to that of others seeking

to challenge their placement on the No Fly List. Under the government’s redress process, people

seeking removal from the No Fly List may never receive notice of the reasons for their

placement on the List, evidence supporting—or undermining—any such reason, or a live hearing

before a neutral decision-maker.

       Ten days after Mr. Chebli filed this lawsuit, the government finally responded to his

years-old petition for redress. In a letter to Mr. Chebli, the government stated that he “no longer

satisf[ied] the criteria for placement on the No Fly List” and that he has “been removed from the

No Fly List, and will not be placed back on the No Fly List based on currently available

information.”




                                                  3
         Case 1:21-cv-00937-JEB Document 4 Filed 05/12/21 Page 4 of 4




      Accordingly, Plaintiff Chebli now voluntarily dismisses this case without prejudice.



Dated: May 12, 2021                                Respectfully submitted,

                                                  _________________
                                                  /s/ Hina Shamsi
                                                  Hina Shamsi (D.C. Bar No. MI0071)
                                                  Sana Mayat
                                                  Hugh Handeyside
                                                  American Civil Liberties Union Foundation
                                                  125 Broad Street, 18th Floor
                                                  New York, NY 10004
                                                  (212) 549-2500
                                                  hshamsi@aclu.org
                                                  smayat@aclu.org
                                                  hhandeyside@aclu.org

                                                   Arthur B. Spitzer (D.C. Bar No. 235960)
                                                   American Civil Liberties Union
                                                    of the District of Columbia
                                                   915 15th Street, NW, 2nd Floor
                                                   Washington, D.C. 20005
                                                   (202) 601-4266
                                                   aspitzer@acludc.org

                                                   Daniel S. Korobkin
                                                   American Civil Liberties Union
                                                    Fund of Michigan
                                                   2966 Woodward Avenue
                                                   Detroit, MI 48201
                                                   (313) 578-6824
                                                   dkorobkin@aclumich.org
                                                   (L.R. 83.2(c)(1) attorney)

                                                   Counsel for Plaintiff




                                              4
